DETAILED ACTION
1.	Claims 1-19 are pending.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
3.	The IDS filed 10/10/2021 and 2/7/2022 have been considered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10564813 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because each of claims 1-19 are anticipated by claims 1-16 of U.S. Patent No. 10564813 B2.

Claim 1 is anticipated by claim 1 of U.S. Patent No. 10564813 B2.
Claim 2 is anticipated by claim 2 of U.S. Patent No. 10564813 B2.
Claim 3 is anticipated by claim 1 of U.S. Patent No. 10564813 B2.
Claim 4 is anticipated by claim 3 of U.S. Patent No. 10564813 B2.
Claim 5 is anticipated by claim 4 of U.S. Patent No. 10564813 B2.
Claim 6 is anticipated by claim 5 of U.S. Patent No. 10564813 B2.
Claim 7 is anticipated by claim 6 of U.S. Patent No. 10564813 B2.
Claim 8 is anticipated by claim 7 of U.S. Patent No. 10564813 B2.
Claim 9 is anticipated by claim 8 of U.S. Patent No. 10564813 B2.
Claim 10 is anticipated by claim 9 of U.S. Patent No. 10564813 B2.
Claim 11 is anticipated by claim 10 of U.S. Patent No. 10564813 B2.
Claim 12 is anticipated by claim 11 of U.S. Patent No. 10564813 B2.
Claim 13 is anticipated by claim 13 of U.S. Patent No. 10564813 B2.
Claim 14 is anticipated by claim 14 of U.S. Patent No. 10564813 B2.
Claim 15 is anticipated by claim 13 of U.S. Patent No. 10564813 B2.
Claim 16 is anticipated by claim 3 of U.S. Patent No. 10564813 B2.
Claim 17 is anticipated by claim 15 of U.S. Patent No. 10564813 B2.
Claim 18 is anticipated by claim 12 of U.S. Patent No. 10564813 B2.
Claim 19 is anticipated by claim 16 of U.S. Patent No. 10564813 B2.

5.	Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11163425 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because each of claims 1-17 are anticipated by claims 1-17 of U.S. Patent No. 11163425 B2.

Claim 1 is anticipated by claim 1 of U.S. Patent No. 11163425 B2.
Claim 2 is anticipated by claim 2 of U.S. Patent No. 11163425 B2.
Claim 3 is anticipated by claim 3 of U.S. Patent No. 11163425 B2.
Claim 4 is anticipated by claim 4 of U.S. Patent No. 11163425 B2.
Claim 5 is anticipated by claim 5 of U.S. Patent No. 11163425 B2.
Claim 6 is anticipated by claim 6 of U.S. Patent No. 11163425 B2.
Claim 7 is anticipated by claim 7 of U.S. Patent No. 11163425 B2.
Claim 8 is anticipated by claim 8 of U.S. Patent No. 11163425 B2.
Claim 9 is anticipated by claim 9 of U.S. Patent No. 11163425 B2.
Claim 10 is anticipated by claim 10 of U.S. Patent No. 11163425 B2.
Claim 11 is anticipated by claim 11 of U.S. Patent No. 11163425 B2.
Claim 12 is anticipated by claim 12 of U.S. Patent No. 11163425 B2.
Claim 13 is anticipated by claim 13 of U.S. Patent No. 11163425 B2.
Claim 14 is anticipated by claim 14 of U.S. Patent No. 11163425 B2.
Claim 15 is anticipated by claim 15 of U.S. Patent No. 11163425 B2.
Claim 16 is anticipated by claim 16 of U.S. Patent No. 11163425 B2.
Claim 17 is anticipated by claim 17 of U.S. Patent No. 11163425 B2.

Claims NOT Rejected over the Prior Art
6.	Prior art rejections have not been provided for claims 1-19 as these claims contain subject matter not disclosed in the prior art of record. However, these claims stand rejected over DOUBLE PATENTING, see above.
	Claim 1 recites “communicate with a plurality of devices…display a first user interface (UI) comprising a favorite function area; and based on a user manipulation in a first direction being input to the first UI, control the display to display one of a plurality of second UIs, the plurality of second UIs comprising a plurality of function areas for controlling at least one device from among the plurality of devices, wherein the favorite function area comprises a function area among the plurality of function areas included in the plurality of second UIs”.  This combination of subject matter is not disclosed in the prior art of record.
	Generally, ‘favorites’ are known in the state of the art, see at least prior art references, Dresti et al. (US 2003/0103088 A1) Pars. 0177-0180 and Altonen et al. (US 2013/0113284 A1) Fig. 24 element 1729.  Further, the prior art of record demonstrates setting favorites, see NPL reference Domoticz (Open Source Home Automation System Manual, 2/2014) Pg. 24 (“Each item has the following option: … Favorite push icon (to display this device on the Dashbaord Tab”). However, as these references teach ‘favorites’ they do not teach/suggest the particulars of a favorite function area that comprises a function area among function areas included in second UIs where a user manipulation in a first direction being input to the first UI controls display of one of the second UIs, the second UIs comprising function areas for controlling at least one device from among the plurality of devices. 
	Generally, user manipulation in a first direction to navigate between different UI’s is known in the state of the art, see at least prior art references, Khushoo et al. (US 2012/0291068 A1) and NovotekEmbedded (Home Automation and Android GUI, 2/19/2012, https://www.youtube.com/watch?v=H7kkDZQIaV0). However, these references are silent with respect to ‘favorites’ let alone display a first user interface (UI) comprising a favorite function area; and based on a user manipulation in a first direction being input to the first UI, control the display to display one of a plurality of second UIs, the plurality of second UIs comprising a plurality of function areas for controlling at least one device from among the plurality of devices.
	Accordingly, although ‘favorites’ and user manipulation in a first direction to navigate between different UI’s are known in the state of the art, the prior art of record does not teach or suggest the particulars of the combination of “communicate with a plurality of devices…display a first user interface (UI) comprising a favorite function area; and based on a user manipulation in a first direction being input to the first UI, control the display to display one of a plurality of second UIs, the plurality of second UIs comprising a plurality of function areas for controlling at least one device from among the plurality of devices, wherein the favorite function area comprises a function area among the plurality of function areas included in the plurality of second UIs”, as recited in the claim. 
	Independent claim 13 recites similar subject matter as claim 1 and therefore includes subject matter not disclosed by the prior art of record for similar reasons. 

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS S ULRICH whose telephone number is (571)270-1397. The examiner can normally be reached M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571)272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

8.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Nicholas Ulrich/Primary Examiner, Art Unit 2173